IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEVEN JOHN PORKOLAB,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2696

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 17, 2017.

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

Steven John Porkolab, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Heather Flanigan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.